Exhibit 10.1

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered into this 11th
day of August, 2006, by and among THE PEOPLES BANCTRUST COMPANY, INC., an
Alabama corporation (the “Company”), THE PEOPLES BANK AND TRUST COMPANY, an
Alabama banking corporation and wholly-owned subsidiary of the Company (the
“Bank”), and DON J. GIARDINA (the “Executive”).

RECITALS:

WHEREAS, the Company desires to employ the Executive as President and Chief
Executive Officer of the Company and Bank on the terms and conditions
hereinafter set forth; and

WHEREAS, the Executive desires to accept such employment on the terms and
conditions hereinafter set forth.

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements hereinafter set forth, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto, intending to be legally bound, do
hereby agree as follows:

1. Employment.

(a) Commencing on September 1, 2006, (the “Commencement Date”), the Company
shall employ the Executive, and the Executive shall serve the Company, as
President and Chief Executive Officer of each of the Company and the Bank, and
any other position agreed upon by the parties, upon the terms and conditions set
forth herein. The Executive shall render such administrative and management
services for the Company as are customarily performed by persons situated in
similar executive capacities. The Executive shall also promote, by entertainment
or otherwise, as and to the extent permitted by law, the business of the
Company. The Executive’s other duties shall be such as the Board may from time
to time reasonably direct, including normal duties as an officer of the Company.
The Executive shall devote his business time, attention, skill and efforts to
the performance of his duties hereunder, except during periods of illness or
periods of vacation and leaves of absence consistent with Company policy.

(b) The Executive may establish his permanent residence in such location as may
be reasonably approved by the Company, which initial permanent residence will be
in the Birmingham, Alabama, metropolitan area. However, the Executive will be
expected to spend adequate time at the Bank’s home office in Selma, Alabama, for
administrative and management purposes. The Bank will pay for or reimburse the
Executive for living accommodations in Selma for these purposes.

 

Page 1 of    Employment Agreement 16 Pages    Peoples BancTrust - Peoples Bank -
Giardina



--------------------------------------------------------------------------------

(c) The Executive may devote reasonable periods of time to serve as a director
or advisor to other organizations, to charitable and community activities and to
managing his personal investments, provided that such activities do not
materially interfere with the performance of his duties hereunder and are not in
conflict or competitive with, or adverse to, the interests of the Company.

(d) As soon as practical after the Commencement Date, the Executive shall be
elected to serve as a member of the Board of Directors of the Company and the
Bank during the current term. The Board of Directors shall use its best efforts
to cause the Executive to continue to be elected to fill such seat during the
term of his employment hereunder.

2. Term. The Company employs the Executive, and the Executive hereby accepts
such employment under this Agreement, for the period commencing on the
Commencement Date and ending 36 months thereafter (or such earlier date as
provided herein). Additionally, on January 1 of each year during the term of
this Agreement, including any extended term, this Agreement shall be
automatically extended (without further action by the Executive or the Company),
so that the remaining term will be three (3) years from such January 1 date,
unless either party by written notice to the other party within sixty (60) days
after any such January 1 date elects to terminate this automatic renewal
provision, in which event the term shall be fixed for a finite term of three
(3) years from such January 1 date without automatic renewal.

3. Compensation and Benefits.

(a) The Company shall pay to the Executive a base salary of $300,000 per annum,
pro rated for work done pursuant to this Agreement between the Commencement Date
and December 31, 2006, and for any year in which this Agreement is terminated.
The base salary shall be paid at such intervals as other salaried officers of
the Company are paid, but in no event less than monthly. Beginning January 1,
2007, the Company’s Board of Directors (or its compensation committee) shall
review the Executive’s salary at least annually and may increase the Executive’s
base salary if it determines in its sole discretion that an increase is
appropriate.

(b) The Executive shall be permitted to participate in a management incentive
program as adopted from time to time by the Company. In addition, the Board of
Directors shall annually consider the Executive’s performance, and determine if
any additional bonus is appropriate.

(c) The Executive shall be granted options to acquire 50,000 shares of the
Company’s common stock under the Company’s 1999 Stock Option Plan (the “Option
Plan”). The options shall be granted effective as of the Commencement Date and
shall have a term of ten years. The options will vest one-third per year
beginning one year following the Commencement Date. That number of options
eligible to qualify as incentive stock options under Section 422 of the Internal
Revenue Code shall be

 

Page 2 of    Employment Agreement 16 Pages    Peoples BancTrust - Peoples Bank -
Giardina



--------------------------------------------------------------------------------

granted as incentive stock options and the remaining options shall be
non-qualified stock options. The options shall have an exercise price equal to
the fair market value of a share of the Company’s common stock on the effective
date of grant, the Commencement Date. The options shall vest in full upon the
death of the Executive or upon a change of control of the Company, as defined in
the Option Plan. The detailed terms of the option grant will be set forth in a
Stock Option Agreement to be executed by the Company and the Executive.

(d) As soon as practical after the Commencement Date, the Executive shall be
granted under the Key Employee Restricted Stock Plan (the “Restricted Stock
Plan”) 6,000 shares of restricted stock to vest over a three-year period
beginning one year following the Commencement Date in accordance with the terms
of the Restricted Stock Plan. The details of the restricted stock grant will be
set forth in the Restricted Stock Plan and Agreement.

(e) Except as otherwise provided for herein, the Executive shall be eligible to
participate in all retirement, welfare, deferred compensation, life and health
insurance and other benefit plans or programs of the Company now or hereafter
applicable to the Executive or applicable generally to employees of the Company
or to a class of employees that includes senior executives of the Company,
whether or not Executive is covered under any similar plan or plans, the premium
or provision of which are paid by third parties. The Executive shall also be
reimbursed by the Company up to $10,000 per annum for medical expenses not
covered by insurance.

(f) The Company shall provide to the Executive a monthly automobile allowance
and mileage reimbursement in accordance with current Company policy.

(g) The Company shall reimburse the Executive’s reasonable expenses for
initiation fees (or purchase of membership as the case may be), and dues
regarding dining club membership currently held by the Executive in Birmingham
Alabama, and for any other club memberships that may be authorized by the
Company.

(h) The Company shall reimburse the Executive for travel, seminar and other
expenses related to the Executive’s duties and services and for expenses, such
as dues and travel expenses, related to Executive’s participation in civic and
community activities which are incurred and accounted for in accordance with the
historic practices of the Company.

(i) The Executive shall be entitled to twenty (20) days of paid vacation per
year.

(j) In lieu of life insurance benefits applicable generally to employees of the
Company, the Executive may elect to have the Company provide life insurance for
the benefit of the Executive by the Company’s payment, or reimbursement to
Executive, of the cost of the premium payments on the Executive’s existing life
insurance policies, such premiums not to exceed $3,000.00 annually.

 

Page 3 of    Employment Agreement 16 Pages    Peoples BancTrust - Peoples Bank -
Giardina



--------------------------------------------------------------------------------

(k) The Company shall provide the Executive with relocation benefits, not to
exceed a combined cost of $10,000.00, including payment or reimbursement for all
costs of packing and moving the household goods, furniture, and other belongings
of the Executive and his family from their present home in Tennessee to their
home in Birmingham, Alabama.

4. Termination.

(a) The Executive’s employment under this Agreement may be terminated prior to
the end of the term of this Agreement only as follows:

(i) upon the death of the Executive;

(ii) by the Company due to the Disability of the Executive upon delivery of a
Notice of Termination to the Executive;

(iii) by the Company for Cause upon delivery of a Notice of Termination to the
Executive;

(iv) by the Executive for Good Reason upon delivery of a Notice of Termination
to the Company after any occurrence of a Change in Control or in the event of a
Constructive Termination; and

(v) by the Executive at any time upon delivery of ninety (90) days notice to the
Company (and, in such case but without limitation of any other rights of
Executive hereunder, the Executive shall be entitled to cash within thirty
(30) days of the Termination Date in an amount equal to all Accrued
Compensation; provided, however, that in the event of such notice by the
Executive to the Company, the Company by notice to the Executive, may specify an
earlier Termination Date, including, without limitation, a Termination Date that
is effective immediately upon the giving of such notice by the Company to the
Executive.

(b) If the Executive’s employment with the Company shall be terminated during
the Term (i) by reason of the Executive’s death, or (ii) by the Company for
Disability or Cause, the Company shall pay to the Executive (or in the case of
his death, the Executive’s estate) within thirty (30) days after the Termination
Date a lump sum cash payment equal to the Accrued Compensation and, if such
termination is other than by the Company for Cause, the Executive shall also be
paid the Pro Rata Bonus. If such termination is on account of death or if the
Executive’s Disability constitutes a “Disability”, as defined in section 409A of
the Internal Revenue Code and the regulations and guidance thereunder (“Section
409A”), the Executive (or in the case of death, the Executive’s estate) shall be
paid the Pro Rata Bonus thirty (30) days following the date of death or
Disability. Further, in the event employment is terminated by the Company for
Disability and the Disability is a “Disability” under Section 409A, the Company
shall pay to the Executive one hundred percent (100.0%)

 

Page 4 of    Employment Agreement 16 Pages    Peoples BancTrust - Peoples Bank -
Giardina



--------------------------------------------------------------------------------

of his base salary on the Company’s regular payroll date for the first ninety
(90) days of his disability period (reduced, if applicable, by any disability
insurance payments from policies provided by the Company). If the Executive’s
Disability does not constitute a “Disability” under Section 409A, then the
payment of the Pro Rata Bonus and the continuation of base salary, described in
this Section 4, shall be made in a lump sum on the date that is six months
following the date of the Executive’s Termination Date, or if not a business
day, then on the following business day. Regardless of whether the Disability
constitutes a “Disability” as defined in Section 409A, the Executive shall be
covered under the Company’s long-term disability policy.

(c) If the Executive’s employment with the Company shall be terminated by the
Company in violation of this Agreement, by the Executive for Good Reason or in
the event of a Constructive Termination, in addition to other rights and
remedies available in law or equity, the Executive shall be entitled to the
following:

(i) The Company shall pay the Executive in cash within thirty (30) days of the
Termination Date an amount equal to all Accrued Compensation;

(ii) The Company shall pay to the Executive six months following the Termination
Date an amount equal to the Pro Rata Bonus;

(iii) The Company shall pay to the Executive in cash at the end of the sixth
month following the Termination Date (the “Payment Date”), a lump sum equal to
the present value on the Payment Date of the following: the right to receive for
each of thirty-six consecutive months commencing on the Payment Date an amount
equal to one-twelfth of the sum of (A) the Base Amount (including any increases
in base salary during the term of this Agreement) plus (B) the Bonus Amount
(including any increases in bonus amount called for by Section 3(b) of this
Agreement). Present value shall be determined assuming an interest rate equal to
six percent (6%) and thirty-six (36) equal monthly payments commencing on the
Payment Date; and

(iv) The restrictions on any outstanding incentive awards (including stock
options and restricted stock) granted to the Executive under any Company stock
option or restricted stock plan, including the options granted to the Executive
pursuant to Section 3(c) of this Agreement, or under any other incentive plan or
arrangement shall lapse and such incentive award shall become 100% vested, all
stock options and stock appreciation rights granted to the Executive shall be
immediately exercisable and shall be 100% vested. The period in which Executive
may exercise any option granted shall be the full term of such option.

(d) The Executive shall not be required to mitigate the amount of any payment
provided for in this Agreement by seeking other employment or otherwise, and no
such payment shall be offset or reduced by the amount of any compensation or
benefits provided to the Executive in any subsequent employment.

 

Page 5 of    Employment Agreement 16 Pages    Peoples BancTrust - Peoples Bank -
Giardina



--------------------------------------------------------------------------------

(e) The severance pay and benefits provided for in this Section 4 shall be in
lieu of any other severance or termination pay to which the Executive may be
entitled under any Company severance or termination plan, program, practice or
arrangement. The Executive’s entitlement to any compensation or benefits which
have accrued as of the Termination Date under the Company’s employee benefit
plans and other plans specifically applicable to the Executive then in effect
shall be determined in accordance with the terms of any such plan.

(f) (i) In the event that any payment or benefit (within the meaning of
Section 280 G(b)(2) of the Internal Revenue Code of 1986, as amended (the
“Code”)) to the Executive (or for his benefit) paid or payable or distributed or
distributable pursuant to the terms of this Agreement or otherwise in connection
with, or arising out of, his relationship with the Company or a change in
ownership or effective control of the Company or of a substantial portion of its
assets (a “Payment” or “Payments”) would be subject to the excise tax imposed by
Section 4999 of the Code (the “Excise Tax”), then Company shall pay Executive,
in addition to the Payment or Payments, an amount (the “Gross-Up Payment”) equal
to the sum of the Excise Tax and the amount necessary to pay all additional
taxes imposed on (or economically borne by) Executive attributable to the
receipt of the Gross-Up Payment (including the Excise Tax, state and federal
income taxes, all applicable employment taxes and all interest and penalties
incurred by the Executive with respect to any such Excise Tax or such other
taxes); provided, however, the Gross-Up Payment shall not include any interest
and penalties imposed by reason of the Executive’s failure to file timely a tax
return or pay taxes shown due on his return unless such failure to pay results
from the Company’s failure to pay the Gross-Up Payment when due. For purposes of
the proceeding sentence, all taxes attributed to the receipt of the Gross-Up
Payment shall be computed assuming the application of the maximum tax rate
provided by law.

(ii) If the Executive is entitled to a Gross-Up Payment hereunder as a result of
the vesting of benefits, such as options and restricted stock, even though no
termination of employment has occurred, such payment shall only be made at the
time of the Change in Control, if the Change in Control constitutes a change in
ownership or effective control of the Company or a change in the ownership of a
substantial portion of the Company’s assets, as such terms are defined in the
regulations and guidance issued under Section 409A (a “409A Change in Control”).
If the Change in Control does not constitute a 409A Change in Control or if the
Executive becomes entitled to a Gross-Up Payment hereunder as a result of a
termination of employment, the payment shall instead be made to the Executive on
the date that is six months following the Termination Date.

(g) Notwithstanding anything herein to the contrary, any payments made to the
Executive pursuant to this Agreement, or otherwise, are subject to and
conditioned upon their compliance with section 18(k) of the Federal Deposit
Insurance Act (12 U.S.C. § 1828(k)) and any regulations promulgated thereunder.

 

Page 6 of    Employment Agreement 16 Pages    Peoples BancTrust - Peoples Bank -
Giardina



--------------------------------------------------------------------------------

5. Trade Secrets. The Executive shall not, at any time, either during the Term
of his employment or after the Termination Date use or disclose any Trade
Secrets of the Company, except in fulfillment of his duties as the Executive
during his employment, for so long as the pertinent information or data remain
Trade Secrets, whether or not the Trade Secrets are in written or tangible form.

6. Non-competition.

(a) In the event the Executive’s employment under this Agreement shall terminate
pursuant to Section 4(a)(iii) or 4(a)(v) of this Agreement during the Term and
the Company has met, or is current with, its obligations under Section 4 of this
Agreement, for one year following such termination, the Executive shall not, in
any county where the Company or its majority-owned subsidiaries has a bank
branch that accepts deposits that are insured by the Federal Deposit Insurance
Corporation (“FDIC”) at the time of such termination, physically work or perform
services as a consultant to, or serve as a member of management or as an
employee of a financial institution whose deposits are insured by the FDIC.
Company branches of Successors and Assigns of the Company shall not be
considered in determining the prohibited geographical area. Notwithstanding the
foregoing, this Section 6 shall not apply at any time after a Change in Control
shall have occurred. Furthermore, it is expressly acknowledged, agreed and
understood that this Section 6 shall not restrict or prohibit the Executive from
advising or acting as a consultant to any financial institution regarding the
sale of such financial institution (or its assets or liabilities) or the
acquisition by any such financial institution of another financial institution
(or its assets or liabilities); provided, that it is expressly acknowledged and
agreed that Executive shall not be permitted to advise or act as a consultant to
any financial institution during the term of Executive’s employment by the
Company under this Agreement.

(b) The parties have entered into this Section 6 in good faith and for the
reasons set forth in the recitals hereto and assume that this Agreement is
legally binding. If, for any reason, this Agreement is not binding because of
its geographical scope or because of its term, then the parties agree that this
Agreement shall be deemed effective to the widest geographical area and/or the
longest period of time (but not in excess of one year) as may be legally
enforceable.

(c) The Executive acknowledges that the rights and privileges granted to the
Company in this Section 6 are of special and unique character, which gives them
a peculiar value, the loss of which may not be reasonably or adequately
compensated for by damages in an action of law, and that a breach of this
Section 6 by the Executive will cause the Company great and irreparable injury
and damage. Accordingly, the Executive hereby agrees that the Company shall be
entitled to remedies of injunction, specific performance or other equitable
relief to prevent a breach of this Section 6 by the Executive. This provision
shall not be construed as a waiver of any other rights or remedies the Company
may have for damages or otherwise.

 

Page 7 of    Employment Agreement 16 Pages    Peoples BancTrust - Peoples Bank -
Giardina



--------------------------------------------------------------------------------

7. Successors; Binding Agreement.

(a) This Agreement shall be binding upon and shall inure to the benefit of the
Company, its Successors and Assigns and the Company shall require any Successors
and Assigns to expressly assume and agree to perform this Agreement in the same
manner and to the same extent that the Company would be required to perform it
if no such succession or assignment had taken place.

(b) Neither this Agreement nor any right or interest hereunder shall be
assignable or transferable by the Executive, his beneficiaries or legal
representatives, except by will or by the laws of descent and distribution. This
Agreement shall inure to the benefit of and be enforceable by the Executive’s
legal personal representative.

8. Attorneys’ Fees and Expenses. If any action at law or in equity is necessary
to enforce or interpret the terms of this Agreement, the prevailing party shall
be entitled to reasonable attorneys’ fees, costs, and necessary disbursements in
addition to any other relief to which he or it may be entitled.

9. Notice. For the purposes of this Agreement, notices and all other
communications provided for in the Agreement (including the Notice of
Termination) shall be in writing and shall be deemed to have been duly given
when personally delivered or sent by certified mail, return receipt requested,
postage prepaid, addressed to the respective addresses last given by each party
to the other, provided that all notices to the Company shall be directed to the
attention of the Board of Directors with a copy to the Secretary of the Company.
All notices and communications shall be deemed to have been received on the date
of delivery thereof.

10. Settlement of Claims. The Company’s obligation to make the payments provided
for in this Agreement and to otherwise perform its obligations hereunder shall
not be affected by any circumstances, including, without limitation, any
set-off, counterclaim, recoupment, defense or other right which the Company may
have against the Executive or others. The Company may, however, withhold from
any benefits payable under this Agreement all federal, state, city or other
taxes as shall be required pursuant to any law or governmental regulation or
ruling.

11. Modification and Waiver. No provisions of this Agreement may be modified,
waived or discharged unless such waiver, modification or discharge is agreed to
in writing and signed by the Executive and the Company. No waiver by any party
hereto at any time of any breach by the other party hereto of, or compliance
with, any condition or provision of this Agreement to be performed by such other
party shall be deemed a waiver of similar or dissimilar provisions or conditions
at the same or at any prior or subsequent time.

12. Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of Alabama without giving
effect to the conflict of laws principles thereof. Any action brought by any
party to this Agreement shall be brought and maintained in a court of competent
jurisdiction in the State of Alabama.

 

Page 8 of    Employment Agreement 16 Pages    Peoples BancTrust - Peoples Bank -
Giardina



--------------------------------------------------------------------------------

13. Severability. The provisions of this Agreement shall be deemed severable,
and the invalidity or unenforceability of any provision shall not affect the
validity or enforceability of the other provisions hereof.

14. Entire Agreement. This Agreement constitutes the entire agreement between
the parties hereto and supersedes all prior agreements, if any, understandings
and arrangements, oral or written, between the parties hereto with respect to
the subject matter hereof.

15. Headings. The headings of Sections herein are included solely for
convenience of reference and shall not control the meaning or interpretation of
any of the provisions of this Agreement.

16. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original but all of which together shall
constitute one and the same instrument.

17. Section 409A. This Agreement is intended to comply with the requirements of
Section 409A and shall be construed accordingly. No acceleration of any payments
or benefits provided herein shall be permitted unless allowed under the
requirements of Section 409A. If any compensation or benefits provided by this
Agreement may result in the application of Section 409A of the Code, the
Executive hereby consents to the modification of the Agreement by the Company in
the least restrictive manner (as determined by the Company) necessary in order
to exclude such compensation from the definition of “deferred compensation”
within the meaning of such Section 409A or in order to comply with the
provisions of Section 409A, other applicable provision(s) of the Code and/or any
rules, regulations or other regulatory guidance issued under such statutory
provisions and without any diminution in the value of the payments to the
Executive.

18. Survival/Effectiveness of Certain Provisions. The rights and obligations of
the parties under Sections 4, 5, 6, 8, 10, and 19 hereof shall survive the
termination of this Agreement. The rights and obligation of the parties under
paragraphs 3(c) and 3(d) shall be effective immediately upon the Commencement
Date, and shall survive the termination of this Agreement notwithstanding any
Change in Control of the Company prior to (i) the issuance of stock under said
paragraphs or (ii) the execution of any stock or award agreement with respect to
the options under said paragraphs.

19. Definitions. For purposes of this Agreement, the following terms shall have
the following meanings:

(a) “Accrued Compensation” shall mean an amount which shall include all amounts
earned or accrued through the Termination Date but not paid as of the

 

Page 9 of    Employment Agreement 16 Pages    Peoples BancTrust - Peoples Bank -
Giardina



--------------------------------------------------------------------------------

Termination Date including without limitation, (i) base salary,
(ii) reimbursement for reasonable and necessary expenses incurred by the
Executive on behalf of the Company during the period ending on the Termination
Date, and (iii) bonuses and incentive compensation, including stock options,
(other than the Pro Rata Bonus).

(b) “Base Amount” shall mean the greater of the Executive’s annual base salary
(i) at the rate in effect on the Termination Date or (ii) at the highest rate in
effect at any time during the ninety (90) day period prior to the Change in
Control, and shall include all amounts of his base salary that are deferred
under the qualified and non-qualified employee benefit plans of the Company or
any other agreement or arrangement.

(c) “Bonus Amount” shall mean the greater of (i) the most recent annual bonus
paid or payable to the Executive, or, if greater, the annual bonus paid or
payable for the year ended prior to the fiscal year during which a Change in
Control occurred, or (ii) the average of the annual bonuses paid or payable
during the three full fiscal years ended prior to the Termination Date or, if
greater, the three full fiscal years ended prior to the Change in Control (or,
in each case, such lesser period for which annual bonuses were paid or payable
to the Executive).

(d) “Cause,” with respect to the termination of the Executive’s employment shall
mean:

(i) the willful and continued failure of the Executive to perform substantially
the Executive’s duties with the Company (other than any such failure resulting
from incapacity due to physical or mental illness) such that said failure, in
the good faith opinion of the Company, constitutes a material breach of this
Agreement, after a written demand for substantial performance is delivered to
the Executive by the Board which specifically identifies the manner in which the
Board alleges that the Executive has not substantially performed the Executive’s
duties (provided the Executive’s assigned duties shall not be inconsistent with
his position), or

(ii) the willful engaging by the Executive in (A) illegal conduct which results
in the conviction (from which no appeal may be or is timely taken) of the
Executive of a felony or (B) gross misconduct which is materially and
demonstrably injurious to the Company, or

(iii) the suspension or removal of the Executive by federal or state banking
regulatory authorities acting under lawful authority pursuant to provisions of
federal or state law or regulation which may be in effect from time to time.

For purposes of this provision, no act or failure to act, on the part of the
Executive, shall be considered “willful” unless it is done, or omitted to be
done, by the Executive in bad faith or without reasonable belief that the
Executive’s action or omission was in the best interests of the Company. Any
act, or failure to act, based upon authority given pursuant to a resolution duly
adopted by the Board or upon the instructions of the Board

 

Page 10 of    Employment Agreement 16 Pages    Peoples BancTrust - Peoples Bank
- Giardina



--------------------------------------------------------------------------------

or based upon the advice of counsel for the Company shall be conclusively
presumed to be done, or omitted to be done, by the Executive in good faith and
in the best interests of the Company. The cessation of employment of the
Executive shall not be deemed to be for Cause unless and until there shall have
been delivered to the Executive a copy of a resolution duly adopted by the
affirmative vote of not less than three-quarters of the entire membership of the
Board at a meeting of the Board called and held for such purpose (after
reasonable notice is provided to the Executive and the Executive is given an
opportunity, together with counsel, to be heard before the Board), finding that,
in the good faith opinion of the Board, the Executive is guilty of the conduct
described in subparagraph (i), (ii), or (iii) above, and specifying the
particulars thereof in detail.

(e) A “Change in Control” shall mean the occurrence during the Term of any of
the following events:

(i) The acquisition of ownership, holding or power by any one Person to vote
more than 25% of the Bank’s or the Company’s voting stock;

(ii) The individuals who, as of the date of this Agreement, are members of the
Board of Directors of the Company or the Bank (each, an “Incumbent Board”) cease
for any reason to constitute at least two-thirds of the Board of Directors of
the Company or the Bank, as applicable; provided, however, that if the election,
or nomination for election by the Company’s or the Bank’s shareholders, of any
new director was approved by a vote of at least two-thirds of the applicable
Incumbent Board, such new director shall, for purposes of this Agreement, be
considered as a member of such Incumbent Board; provided, further, however, that
no individual shall be considered a member of an Incumbent Board if such
individual initially assumed office as a result of either an actual or
threatened “Election Contest” (as described in Rule 14a-11 promulgated under the
1934 Act) or other actual or threatened solicitation of proxies or consents by
or on behalf of a Person other than the Board (a “Proxy Contest”) including by
reason of any agreement intended to avoid or settle any Election Contest or
Proxy Contest; or

(iii) Approval by shareholders of the Company of:

(1) A merger, consolidation or reorganization involving the Company, unless

(a) the shareholders of the Company, immediately before such merger,
consolidation or reorganization, own, directly or indirectly, immediately
following such merger, consolidation or reorganization, more than 50% of the
combined voting power of the outstanding voting securities of the corporation
resulting from such merger or consolidation or reorganization (the “Surviving
Corporation”) in substantially the same proportion as their ownership of the
Voting Securities immediately before such merger, consolidation or
reorganization, and

 

Page 11 of    Employment Agreement 16 Pages    Peoples BancTrust - Peoples Bank
- Giardina



--------------------------------------------------------------------------------

(b) the individuals who were members of the Company’s Incumbent Board
immediately prior to the execution of the agreement providing for such merger,
consolidation or reorganization constitute more than 50% of the members of the
board of directors of the Surviving Corporation. (A transaction described in
clauses (a) and (b) shall herein be referred to as a “Non-Control
Transaction.”);

(2) A complete liquidation or dissolution of the Company; or

(3) An agreement for the sale or other disposition of all or substantially all
of the assets of the Company to any Person; or

(iv) Approval by shareholders of the Bank of:

(1) A merger, consolidation or reorganization involving the Bank;

(2) A complete liquidation or dissolution of the Bank; or

(3) An agreement for the sale or other disposition of all or substantially all
of the assets of the Bank to any Person.

(v) For purposes of defining Change in Control, the term “Person” refers to an
individual or a corporation, partnership, trust, association, joint venture,
pool, syndicate, sole proprietorship, unincorporated organization, or any other
form of entity not specifically listed herein. The control of the Bank by the
Company itself shall not constitute a “Change in Control”;

(vi) Notwithstanding anything contained in this Agreement to the contrary, if,
prior to a Change in Control, the Company terminates the Executive’s employment
for any reason other than Cause, and the Executive reasonably demonstrates that
such termination (A) was at the request of a third party who has indicated an
intention or taken steps reasonably calculated to effect a Change in Control and
who effectuates a Change in Control (a “Third Party”) or (B) otherwise occurred
in connection with, or in anticipation of, a Change in Control which actually
occurs, then for all purposes of this Agreement, the date of a Change in Control
with respect to the Executive shall mean the date immediately prior to the date
of such termination of the Executive’s employment.

(f) “Company,” as used herein, unless the context appears otherwise, shall
include its wholly-owned subsidiary of the Bank, it being understood that
compensation, benefits, and other operations are handled directly by the Bank
rather than the holding company.

(g) “Constructive Termination” shall mean Executive’s voluntary Termination of
Service within ninety (90) days following the occurrence of one or more

 

Page 12 of    Employment Agreement 16 Pages    Peoples BancTrust - Peoples Bank
- Giardina



--------------------------------------------------------------------------------

of the following events, except if such event is approved in writing by
Executive prior to its occurrence:

(i) material breach of this Agreement by the Company that is not remedied within
thirty (30) business days after receiving written notification by Executive of
such failure; or

(ii) a material reduction in Executive’s title or responsibilities unless
replaced with a new title or new responsibilities of comparable stature or value
to the Company within thirty (30) business days;

(iii) a reduction in the Executive’s base salary;

(iv) any failure to pay the Executive any compensation or benefits to which he
is entitled within five (5) days of the date due that is not remedied within
thirty (30) business days after receiving written notification by Executive of
such failure;

(v) the requirement by the Company that the Executive be based at any place
outside a 90-mile radius from the executive offices occupied by the Executive,
except for reasonably required travel on the Company’s business, without the
Executive’s consent;

(vi) the failure by the Company to continue in effect (without reduction in
benefit level and/or reward opportunities) any material compensation or employee
benefit plan or program in which the Executive was participating at the
Commencement Date unless such plan or program is replaced with a plan or program
that provides (i) substantially equivalent compensation or benefits to the
Executive or (ii) compensation or benefits to the Executive that are comparable
to a class of employees that includes senior executives of the Company; or

(vii) the insolvency or the filing (by any party, including the Company) of a
petition for bankruptcy of the Company, which petition is not dismissed within
six (60) days.

(h) “Disability” shall mean a physical or mental infirmity which impairs the
Executive’s ability to substantially perform his duties with the Company for a
period of 180 consecutive days, as determined by an independent physician
selected with the approval of both the Company and the Executive.

(i) “Good Reason” shall mean the occurrence after a Change in Control of any of
the events or conditions described in subsections (i) through (viii) hereof:

(i) a change in the Executive’s status, title, position or responsibilities
(including reporting responsibilities) which represents an adverse

 

Page 13 of    Employment Agreement 16 Pages    Peoples BancTrust - Peoples Bank
- Giardina



--------------------------------------------------------------------------------

change from his status, title, position or responsibilities as in effect at any
time within ninety (90) days preceding the date of a Change in Control or at any
time thereafter; the assignment to the Executive of any duties or
responsibilities which are inconsistent with his status, title, position or
responsibilities as in effect at any time within ninety (90) days preceding the
date of a Change in Control or at any time thereafter; any removal of the
Executive from or failure to reappoint or reelect him to any of such offices or
positions, except in connection with the termination of his employment for
Disability, Cause, as a result of his death or by the Executive other than for
Good Reason, or any other change in condition or circumstances that makes it
materially more difficult for the Executive to carry out the duties and
responsibilities of his office than existed at any time within ninety (90) days
preceding the date of Change in Control or at any time thereafter;

(ii) a reduction in the Executive’s base salary or any failure to pay the
Executive any compensation or benefits to which he is entitled within five
(5) days of the date due;

(iii) the Company’s requiring the Executive to be based at any place outside a
90-mile radius from the executive offices occupied by the Executive immediately
prior to the Change in Control, except for reasonably required travel on the
Company’s business which is not materially greater than such travel requirements
prior to the Change in Control;

(iv) the failure by the Company to (A) continue in effect (without reduction in
benefit level and/or reward opportunities) any material compensation or employee
benefit plan in which the Executive was participating at any time within ninety
days preceding the date of a Change in Control or at any time thereafter, unless
such plan is replaced with a plan that provides substantially equivalent
compensation or benefits to the Executive or (B) provide the Executive with
compensation and benefits, in the aggregate, at least equal (in terms of benefit
levels and/or reward opportunities) to those provided for under each other
employee benefit plan, program and practice in which the Executive was
participating at any time within ninety days preceding the date of a Change in
Control or at any time thereafter;

(v) the insolvency or the filing (by any party, including the Company) of a
petition for bankruptcy of the Company, which petition is not dismissed within
sixty days;

(vi) any material breach by the Company of any provision of this Agreement;

(vii) any purported termination of the Executive’s employment for Cause by the
Company which does not comply with the terms of this Agreement; or

(viii) the failure of the Company to obtain an agreement, satisfactory to the
Executive, from any Successors and Assigns to assume and agree to perform this
Agreement.

 

Page 14 of    Employment Agreement 16 Pages    Peoples BancTrust - Peoples Bank
- Giardina



--------------------------------------------------------------------------------

Any event or condition described in clause (i) through (viii) above which occurs
prior to a Change in Control but which the Executive reasonably demonstrates
(A) was at the request of a Third Party, or (B) otherwise arose in connection
with, or in anticipation of, a Change in Control which actually occurs, shall
constitute Good Reason for purposes of this Agreement, notwithstanding that it
occurred prior to the Change in Control. The Executive’s right to terminate his
employment for Good Reason shall not be affected by his incapacity due to
physical or mental illness.

(j) “Notice of Termination” shall mean a written notice of termination from the
Company or the Executive which specifies an effective date of termination,
indicates the specific termination provision in this Agreement relied upon, and
sets forth in reasonable detail the facts and circumstances claimed to provide a
basis for termination of the Executive’s employment under the provision of
indicated.

(k) “Incentive Stock Option Plan” shall mean any Incentive Stock Option Plan
adopted by the Company’s Board of Directors.

(l) “Pro Rata Bonus” shall mean an amount equal to the Bonus Amount multiplied
by a fraction the numerator of which is the number of days in the applicable
year through the Termination Date and the denominator of which is 365.

(m) “Successors and Assigns” shall mean a corporation, or other entity, or
person acquiring all or substantially all the assets and business of the Company
(including this Agreement), whether by operation of law or otherwise.

(n) “Termination Date” shall mean, in the case of the Executive’s death, his
date of death, and in all other cases, the date specified in the Notice of
Termination.

(o) “Trade Secrets” shall mean any information, including but not limited to
technical or non-technical data, a formula, a pattern, a compilation, a program,
a device, a method, a technique, a drawing, a process, financial data, financial
plans, product plans, information on customers, or a list of actual or potential
customers or suppliers, which: (i) derives economic value, actual or potential,
from not being generally known to, and not being readily ascertainable by proper
means by, other persons who can obtain economic value from its disclosure or
use, and (ii) is the subject of efforts that are reasonable under the
circumstances to maintain its secrecy.

[Remainder of Page Intentionally Left Blank]

 

Page 15 of    Employment Agreement 16 Pages    Peoples BancTrust - Peoples Bank
- Giardina



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed and its
seal to be affixed hereunto by its officers thereunto duly authorized, and the
Executive has signed and sealed this Agreement, effective as of the date first
above written.

 

  THE PEOPLES BANCTRUST COMPANY, INC.   By:  

/s/ Ted M. Henry

    Ted M. Henry     Chairman of the Board (Corporate Seal)       By:  

/s/ M. Scott Patterson

    M. Scott Patterson     Secretary   THE PEOPLES BANK AND TRUST COMPANY   By:
 

/s/ Ted M. Henry

    Ted M. Henry     Chairman of the Board (Corporate Seal)       By:  

/s/ M. Scott Patterson

    M. Scott Patterson     Secretary  

/s/ Don J. Giardina

  Executive: Don J. Giardina

 

Page 16 of    Employment Agreement 16 Pages    Peoples BancTrust - Peoples Bank
- Giardina